           Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 1 of 8




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION                                                          ENTERED
                                                                                                                 07/14/2021
                                                            §
In re:                                                      § Chapter 11
                                                            §
OFS INTERNATIONAL LLC, et al.,                              § Case No. 21-31784 (DRJ)
                                                            §
                               1                            § (Jointly Administered)
                    Debtors.
                                                            §
                                                                (Docket No. 83)
         ORDER AUTHORIZING THE EMPLOYMENT AND COMPENSATION OF
         PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

           Upon the Motion2 of the above-captioned debtors and debtors in possession (collectively,

the “Debtors”), for entry of this Order pursuant to Bankruptcy Code sections 105(a), 327, 328, and

330, Bankruptcy Rules 2014 and 2016, and Bankruptcy Rules 2014-1 and 2016-1 authorizing the

employment and compensation of professionals utilized by the Debtors in the ordinary course of

their business, all as further described in the Motion; and the Court having jurisdiction to consider

this Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration

of the Motion and the relief requested therein being a core proceeding in accordance with 28 U.S.C.

§ 157(b)(2); and due and proper notice of the Motion being adequate and appropriate under the

particular circumstances; the record of the hearing and all proceedings had before the Court; and

the Court having found and determined that the relief sought in the Motion is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest and that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and any objections




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: OFS International LLC (3527); Threading and Precision Manufacturing LLC (8899); OFSI
    Holding, LLC (3419).
2
    All capitalized terms not otherwise defined herein have the meanings ascribed to them in the Motion.



10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 2 of 8




to the requested relief having been withdrawn or overruled on the merits; and after due deliberation

and sufficient cause appearing therefor;

       It is therefore ORDERED THAT:

       24.     The Debtors are authorized, in their discretion, to employ the OCPs listed on

Exhibit A to this Order in accordance with the procedures listed herein, effective as of the Petition

Date, and pay reasonable postpetition fees and expenses for the services of the OCPs in the

ordinary course of their business.

       25.     The following procedures shall govern the retention and payment of OCPs:

                        a.      To ensure that none of the OCPs represent or hold any interest
                                adverse to the Debtors or their estates with respect to the matter on
                                which such professional is employed, each OCP shall be required
                                to file a declaration (each, a “Declaration of Disinterestedness”)
                                with the Court within 30 days after entry of the Proposed Order (as
                                defined below), substantially in the form attached to the Motion as
                                Exhibit B, stating that it does not hold an interest materially
                                adverse to the Debtors, and to serve its Declaration of
                                Disinterestedness on the following parties: (a) the U.S. Trustee;
                                (b) McGuireWoods LLP, counsel to Sandton; (c) counsel to PAO
                                TMK; (d) the Debtors’ 30 largest creditors; (e) counsel to the
                                Committee, if any; (f) the United States Attorney’s Office for the
                                Southern District of Texas; (h) the Internal Revenue Service; (h) all
                                parties that have requested notice pursuant to Rule 2002 of the
                                Bankruptcy Rules; and (i) any party required to be served under
                                Bankruptcy Local Rule 9013-1(d) (collectively, the “Notice
                                Parties”)

                        b.      The Notice Parties shall have 14 days after the filing and service of
                                a Declaration of Disinterestedness to object to the retention of the
                                OCP filing such declaration (the “Objection Deadline”). Any
                                objecting party shall serve its objection upon the Notice Parties and
                                the relevant OCP on or before the Objection Deadline. If an
                                objection cannot be consensually resolved within 14 days after the
                                Objection Deadline, then the retention of the OCP that is the subject
                                of the objection shall be scheduled for hearing by the Debtors at the
                                next regularly scheduled hearing date that is no less than 14 days
                                from that date or on a date otherwise agreed to by the parties. The
                                Debtors shall not be authorized to retain and pay such OCP until all
                                outstanding objections have been withdrawn, resolved, or
                                overruled by order of the Court.


10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 3 of 8




                    c.    If no objection is received from any of the Notice Parties by the
                          Objection Deadline with respect to an OCP, the Debtors shall be
                          authorized to retain and pay that OCP in accordance with these
                          OCP Procedures.

                    d.    The Debtors are authorized to pay any retained OCP, without
                          further application to the Court, 100% of fees and disbursements
                          upon submission of an appropriate invoice setting forth in
                          reasonable detail the nature of the services rendered after the
                          Petition Date and the fees and disbursements related thereto;
                          provided, however, that (a) such OCP’s fees, excluding costs and
                          disbursements, do not exceed the OCP Monthly Cap on average
                          over a three-month rolling period during the pendency of the
                          Chapter 11 Cases and (b) such OCP’s fees, excluding costs and
                          disbursements, do not exceed the OCP Case Cap during the
                          pendency of the Chapter 11 Cases.

                    e.    To the extent that fees payable to any OCP exceed the OCP
                          Monthly Cap on average over a three-month rolling period during
                          the pendency of the Chapter 11 Cases, the OCP shall file a fee
                          application with the Court for the amount in excess of the OCP
                          Monthly Cap in accordance with Bankruptcy Code sections 330
                          and 331, the Bankruptcy Rules, the Bankruptcy Local Rules, the
                          Fee Guidelines promulgated by the Executive Office of the United
                          States Trustee, and any applicable orders of the Court, unless the
                          U.S. Trustee and counsel for the Committee, if any, agree that a fee
                          application is not necessary.

                    f.    If an OCP exceeds the OCP Case Cap, the OCP shall file a retention
                          application with the Court pursuant to Bankruptcy Code section
                          327, unless the U.S. Trustee and counsel for the Committee, if any,
                          agree that a fee application is not necessary.

                    g.    At the three-month intervals during the pendency of the Chapter 11
                          Cases beginning with the period from the Petition Date through
                          August 31, 2021, and for each three-month period thereafter (each,
                          a “Quarter”), the Debtors shall file with the Court and serve on the
                          Notice Parties, no later than 30 days after the end of such Quarter,
                          a statement that shall include the following information for each
                          OCP: (a) the name of the OCP; (b) the aggregate amounts paid as
                          compensation for services rendered and reimbursement of
                          expenses incurred by that OCP during the reported Quarter; (c) all
                          postpetition payments made to that OCP to date; and (d) a general
                          description of the services rendered by that OCP.

                    h.    The Debtors may retain additional OCPs from time to time during
                          the Chapter 11 Cases by (a) including each additional OCP on an


10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 4 of 8




                               amended version of Exhibit A attached hereto that shall be filed
                               with the Court and served on the Notice Parties and (b) having such
                               additional OCP comply with the OCP Procedures.

       26.     Any payment made pursuant to this Order is not intended and should not be

construed as an admission as to the validity or priority of any claim or a waiver of the Debtors’

rights to subsequently dispute such claim, and any such payment is not intended and should not be

construed as an assumption of any executory contract or obligation of the Debtors.

       27.     To the extent that any agreement between the Debtors and an OCP provides for the

indemnification by the Debtors of such OCP in connection with the services that are the subject of

this Order (each such agreement, an “OCP Agreement”), such indemnification provisions are

approved, subject to the following modifications, applicable during the pendency of these cases:

                      a.      The OCP shall not be entitled to indemnification, contribution, or
                              reimbursement pursuant to the OCP Agreement for services other
                              than the services provided under the OCP Agreement, unless such
                              services and the indemnification, contribution, or reimbursement are
                              approved by the Court.

                      b.      Notwithstanding anything to the contrary in the OCP Agreement,
                              the Debtors shall have no obligation to indemnify the OCP, or
                              provide contribution or reimbursement to the OCP, for any claim or
                              expense that is either: (i) judicially determined (the determination
                              having become final) to have arisen from the OCP’s gross
                              negligence, willful misconduct, fraud, bad faith, or breach of
                              fiduciary duty (if any); (ii) for a contractual dispute in which the
                              Debtors allege the breach of the OCP’s contractual obligations if the
                              Court determines that indemnification, contribution, or
                              reimbursement would not be permissible under applicable law;
                              (iii) of any type for which the Court determines that
                              indemnification, contribution, or reimbursement would not be
                              permissible pursuant to In re Thermadyne Holdings Corp., 283 B.R.
                              749, 756 (B.A.P. 8th Cir. 2002); or (iv) settled prior to a judicial
                              determination under (a) or (b), but determined by the Court, after
                              notice and a hearing, to be a claim or expense for which the OCP
                              should not receive indemnity, contribution, or reimbursement under
                              the terms of the OCP Agreement as modified by the Court.

                      c.      If, before the earlier of (i) the entry of an order confirming a chapter
                              11 plan in these cases (that order having become a final order no


10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 5 of 8




                               longer subject to appeal), or (ii) the entry of an order closing the
                               Chapter 11 Cases, the OCP believes that it is entitled to the payment
                               of any amounts by the Debtors on account of the Debtors’
                               indemnification, contribution and/or reimbursement obligations
                               under the OCP Agreement (as modified by this Order), including the
                               advancement of defense costs, the OCP must file an application
                               therefor in this Court, and the Debtors may not pay any such
                               amounts to the OCP before the entry of an order by the Court
                               approving the payment. All parties in interest shall retain the right
                               to object to any demand by the OCP for indemnification,
                               contribution, or reimbursement. In the event that the OCP seeks
                               reimbursement from the Debtors for attorneys’ fees and expenses in
                               connection with the payment of an indemnity claim pursuant to the
                               OCP Agreement, the invoices and supporting time records for the
                               attorneys’ fees and expenses shall be included in the OCP’s own
                               applications, both interim and final, but determined by the Court
                               after notice and a hearing.

       28.       This Order shall not apply to any professional retained by the Debtors pursuant to

a separate order of the Court approving such professional’s employment.

       29.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       30.       The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the pre-petition obligations approved herein are authorized

and directed to receive, process, honor, and pay all such checks and electronic payment requests

when presented for payment, and all such banks and financial institutions are authorized to rely on

the Debtors’ designation of any particular check or electronic payment request as being approved

by this Order.

       31.       Notwithstanding anything to the contrary in this Order, (i) any and all payments

arising under, arising in connection with, or authorized to be made by this Order, or otherwise

relating to the relief requested in the Motion, shall be subject to, as applicable, any interim and

final orders of this Court in these chapter 11 cases (a) authorizing the Debtors’ use of cash

collateral (the “Cash Collateral”) and/or (b) approving the Debtors’ debtor-in-possession financing


10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 6 of 8




(the “Proposed Financing”), and the related, documentation, budgets and projections as approved

by the lenders as part of the Debtors’ use of Cash Collateral and Proposed Financing and (ii) to the

extent there is any inconsistency between the terms of any such Proposed Financing and/or Cash

Collateral orders or the terms of the documentation, budgets and projections with respect thereto,

on one hand, and this Order or any payment made or proposed to be made or any action taken or

proposed to be taken hereunder, on the other hand, the terms of such Proposed Financing and/or

Cash Collateral orders shall control.

       32.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062,

9014, or otherwise, this Order shall be immediately effective and enforceable upon its entry.

       33.     The Court retains jurisdiction with respect to all matters arising from or related to

the interpretation or implementation of this Order.

         Signed: ____________, 2021
       Signed: July 14, 2021.
                                           HONORABLE    DAVID R. JONES
                                                 ____________________________________
                                           CHIEF DAVID
                                                 UNITEDR. STATES
                                                          JONES BANKRUPTCY JUDGE
                                                      UNITED STATES BANKRUPTCY JUDGE




10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 7 of 8




                                     Exhibit A
                       Debtors’ Ordinary Course Professionals




10653847v3
        Case 21-31784 Document 135 Filed in TXSB on 07/14/21 Page 8 of 8




                               SERVICES
     PROFESSIONAL                                           ADDRESS
                               PROVIDED
                                                1300 W. Sam Houston Parkway, Suite
                           Outside general      100
Karen A. Conticello
                           corporate counsel    Houston, TX 77042
                                                Karen.Conticello@Conticellolaw.com
                                                349 Heights Blvd.
MouerHuston LLC            Litigation           Houston, TX 77007
                                                allison@mouerhuston.com

                                                2950 North Loop West, Suite 1200
                           Accounting and tax
EEPB                                            Houston, TX 77092
                           return preparation
                                                Jason.warren@eepb.com




10653847v3
